DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B, figure 3 in the reply filed on 6/2/2022 is acknowledged. Claims 2 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the cutting groove” in lines 3 and 4. This limitation is indefinite because it is unclear if this is one of the plurality of cutting grooves previously presented or a new cutting groove.  For examination purposes, this cutting groove is being interpreted as being part of the previously presented plurality of cutting grooves. 

Claim 1 recites the limitation " the circumferential direction” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites “the cutting groove” in line 1. This limitation is indefinite because it is unclear if this is one of the plurality of cutting grooves previously presented or a new cutting groove.  For examination purposes, this cutting groove is being interpreted as being part of the previously presented plurality of cutting grooves. 

Claim 3 recites “the cutting grooves” in line 3. This limitation is indefinite because it is unclear if these are part of the plurality of cutting grooves previously presented or new cutting grooves.  For examination purposes, these cutting grooves are being interpreted as being part of the previously presented plurality of cutting grooves. 

Claim 3 recites the limitation "the first one” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites the limitation "the cutting fractures” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes only one cutting fracture is disclosed in claim 1. 

Claim 3 recites the limitation "the first one” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recites “the cutting grooves” in line 1. This limitation is indefinite because it is unclear if these are the cutting grooves disclosed above as part of the plurality of cutting grooves or new cutting grooves. For examination purposes, these cutting grooves are being interpreted as the previously presented cutting grooves. 

Claim 3 recites the limitation " the even ordinal numbers” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 4 recites “the cutting grooves” in line 2. This limitation is indefinite because it is unclear if these are part of the plurality of cutting grooves previously presented or new cutting grooves.  For examination purposes, these cutting grooves are being interpreted as being part of the previously presented plurality of cutting grooves. 

Claim 4 recites the limitation “are all arranged to rotate” in line 2. This limitation is indefinite because it is unclear if this is indicating cutting grooves can rotate themselves, or they are rotated when the device is made. For examination purposes, this is being interpreted as being rotated when the device is made. 

Claim 6 recites the limitation "the distal ends” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the inner wall” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the shape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation " the positioning holes” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 17 recites the limitation " the retention holes” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes only one retention hole is previously claimed. 

Claim 18 recites the limitation "the lubricating layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation "the movement” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the handle” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the caliber” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Klima (20120078351).

As to claim 1, Klima discloses: A loading sheathing canal (device of figure 2), comprising a rigid interlayer (150, seen as rigid since its made of the same material as applicants device stainless steel see paragraph 0033) and a flexible outer wall (160), wherein a plurality of cutting grooves (166b/168b) are formed in the circumferential direction of the rigid interlayer (see figure 4); a cutting fracture (160B) is arranged between two ends of the cutting groove (see figure 4, cutting fractures located between ends of cutting grooves), and the rigid interlayer can be directionally bent via the cutting groove (paragraph 0044).


As to claim 14, Klima discloses the invention of claim 1, Klima further discloses: wherein the loading sheathing canal further comprises a lubricating layer (inner layer of polymer is made of applicant’s lubricious material polytetrafluorethylene, see paragraph 0032) arranged along the inner wall of the rigid interlayer, and the lubricating layer is mutually fixed with the rigid interlayer and the flexible outer wall (mutually fixed when device is fully assembled).

As to claim 15, Klima discloses the invention of claim 14, Klima further discloses: wherein the lubricating layer is made of a high molecular lubricating material (polytetrafluorethylene, see paragraph 0032). Examiner notes polytetrafluorethylene is a high molecular lubricating material as stated by applicant. 

As to claim 16, Klima discloses the invention of claim 14, Klima further discloses: wherein the lubricating layer is made of polytetrafluoroethylene (paragraph 0032).

Claim(s) 1, 3-4, 6-14 and 17-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Yeung (20110098804).

As to claim 1, Klima discloses: A loading sheathing canal (device of figure 3), comprising a rigid interlayer (80, see figure 5a-5b, seen as rigid since its made of the same material as applicants device nitinol see paragraph 0049) and a flexible outer wall (portion that is on the outside surface of 80, formed of polymer, paragraph 0049 and 0051), wherein a plurality of cutting grooves (130) are formed in the circumferential direction of the rigid interlayer (see figure 5a-5b); a cutting fracture (136) is arranged between two ends of the cutting groove (see figure 5a-5c, cutting fractures located between ends of cutting grooves), and the rigid interlayer can be directionally bent via the cutting groove (paragraph 0056).

As to claim 3, Yeung discloses the invention of claim 1, Yeung further discloses: wherein, taking the cutting groove located at an end of the rigid interlayer as the first one (see figure below), the cutting fractures of the even ordinal numbers of the cutting grooves are rotated in the same direction by an angle not greater than 900. Examiner notes the claim does not specify what the cutting fractures are rotated n the same direction by an angle not greater than 900 relative to. Examiner is taking the position that since all the cutting fractions are in the same orientation, that the cutting fractures of the even ordinal numbers of the cutting grooves are rotated in the same direction by an angle not greater than 900 because they aren’t rotated at all, making the rotation angle 0. 

    PNG
    media_image1.png
    633
    582
    media_image1.png
    Greyscale

As to claim 4, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the cutting fractures of the even ordinal numbers of the cutting grooves are all arranged to rotate 20-60 in the same direction. Examiner notes the claim is unclear what the cutting grooves are rotated in relation to. Thus, the examiner is taking the position that the even ordinal numbers of the cutting grooves are all arranged to rotate 20-60 in the same direction to a segment of the tube 80 positioned 20-60 degrees away from the cutting grooves. 

As to claim 6, Yeung discloses the invention of claim 1, Yeung further discloses: wherein a distal end of the rigid interlayer is provided with an expandable part (114, see figure 5C) wherein the expandable part consists of a plurality of expandable structures (spines) axially secured to the distal end and the distal ends (122) of each expandable structure do not restrain each other (See figure 6, seen not to restrain each other since each distal end is free).

As to claim 7, Yeung discloses the invention of claim 6, Yeung further discloses: wherein the expandable part is expandable or contractible in a radial direction of the rigid interlayer (see figures 5B). 

As to claim 8, Yeung discloses the invention of claim 7, Yeung further discloses: wherein the expandable structure is in the shape of a meander, rectangle, circle, ellipse or notch (seen as ellipse or notch shaped, see figure 6). 

As to claim 9, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the rigid interlayer is provided with positioning holes (see first row of holes that span the width of area 94b in figure 5C, row closest to 132), wherein the number of the positioning holes is even and the positioning holes are arranged in axial symmetry (12 holes in one row all are axial symmetry). 

As to claim 10, Yeung discloses the invention of claim 9, Yeung further discloses: wherein the positioning holes are square, rectangular, circular or triangular in shape (seen as square in shape, see figure 5c). 

As to claim 11, Yeung discloses the invention of claim 9, Yeung further discloses: wherein the rigid interlayer is made of one or more of superelastic nickel-titanium alloy, cobalt-chromium alloy, 304 stainless steel, 316 stainless steel, and 316L stainless steel (made of nitinol, thus made of nickel titanium alloy, see paragraph 0049). 

As to claim 12, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the rigid interlayer is made of superelastic nickel-titanium alloy (see paragraph 0049). 

As to claim 13, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the flexible outer wall is made of one or more of polyethylene, polyurethane, polyamide, and polyether block polyamide (see paragraph 0049 and 0061, can use polyamide, polyurethane etc).

As to claim 14, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the loading sheathing canal further comprises a lubricating layer (inner layer of polymer is lubricious, see paragraph 0059, 0061 figure 7) arranged along the inner wall of the rigid interlayer, and the lubricating layer is mutually fixed with the rigid interlayer and the flexible outer wall (82 encapsulates tube 80, so the inner layer is connected to the outer layer).

As to claim 17, Yeung discloses the invention of claim 1, Yeung further discloses: wherein the rigid interlayer is further 14provided with a retention hole (hole seen in area 112 of figure 5C), wherein the number of the retention holes is even (30 holes, see figure 5C), and the shape of the retention holes arranged in axial symmetry is different from that of the positioning holes (see figure 5c, seen as circular compared to the square positioning holes).

The claimed phrase “by means of hot melting and/or applying fixing glue” is being treated as a product by process limitation that is a material that results from the process of being thermally welded. As set forth in MPEP 2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695,698,227 USPQ 964,966 (Fed. Cir. 1985). Examiner notes since there was no evidence provided by the applicant that the process of mutually fixing the lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue imparts a structural difference onto the end product of the claimed invention that is not present in the prior art, the limitation “by means of hot melting and/or applying fixing glue” is being given very little patentable weight.

As to claim 18, Yeung discloses the invention of claim 17, Yeung further discloses: wherein the retention holes are used for mutually fixing the lubricating layer with the rigid interlayer and the flexible outer wall by means of hot melting and/or applying fixing glue (see explanation below). Examiner notes the device is able to be used in such a way where the polymer material making the inner and outer later is applied in such a way where the polymer material passes through the retention holes when being applied to the tube 80. 

As to claim 19, Yeung discloses: A delivery system (see figure 2), wherein a handle (30) of the delivery system is connected (see figure 2) to the loading sheathing canal of claim 1 (see rejection of claim 1 above), the handle being used to control the movement of the loading sheathing canal (see figure 2 and paragraph 0048).

As to claim 20, Yeung discloses the invention of claim 18, Yeung further discloses: wherein a proximal end of the loading sheathing canal is connected to the handle (30) by a catheter (24), wherein the catheter has a diameter smaller than the caliber of the loading sheathing canal (fits inside 28 which 80 is part of, see figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Chang (10,779,941): similar rigid interlayer (fig 9)
Keller (10,426,613): similar rigid interlayer (fig 3)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771